Citation Nr: 1336458	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  09-40 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the right knee.

2.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty from December 1971 to September 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that continued separate 10 percent ratings for the Veteran's service-connected osteoarthritis of the right and left knees.

In a June 2012 rating decision, the RO awarded separate 10 percent ratings for instability of the left and right knees, pursuant to 38 C.F.R. § 4.71a, DC 5257, effective April 9, 2009. 

The record reflects the Veteran originally requested a hearing before a Veterans Law Judge in conjunction with this appeal, and such a hearing was scheduled for July 2013.  However, the Veteran withdrew his hearing request via a July 2013 statement.  See 38 C.F.R. §§ 20.702(e), 20.704(e).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  Despite the Veteran's complaints of pain, the record does not reflect that either knee has flexion limited to 30 degrees or less, nor extension limited to 15 degrees or more.

3.  The preponderance of the evidence shows that the Veteran's right and left knee disabilities have not manifested with moderate recurrent subluxation or instability.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for osteoarthritis of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2013).

2.  The criteria for a rating in excess of 10 percent for osteoarthritis of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5257, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the record reflects that the case originated from a periodic re-evaluation of the Veteran's service-connected osteoarthritis of both knees via an August 2008 VA medical examination.  Although the Veteran was sent correspondence in July 2008 regarding this re-evaluation, no specific VCAA letter appears to have been sent regarding this case.  However, the Veteran did sign an acknowledgement in August 2008 that he had received notification about the evidence and information VA needs to substantiate his claim for benefits.  The Board also notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claims have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Moreover, the Veteran has been sent VCAA-compliant notification regarding other claims which explain VA's basic duties to assist, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s).  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his current appellate claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this case, to include from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not indicated there is outstanding evidence regarding his service-connected bilateral knee osteoarthritis that is not demonstrated by the evidence already of record.  

The Veteran was afforded VA medical examinations in August 2008, November 2009, and September 2012 which included findings as to the current symptomatology of his bilateral knee osteoarthritis.  No inaccuracies or prejudice is demonstrated with respect to these examinations, and it is not alleged that these disabilities have increased in severity since the most recent examination in September 2012.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Diagnostic Code 5010 provides that traumatic arthritis substantiated by X-ray findings is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  With X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is warranted.  However, the 10 and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a.  

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f). 

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Throughout the pendency of this case, the Veteran has consistently complained of painful motion of the knees.  Therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for consideration.  Accordingly, efforts were made on the VA examinations in this case to determine the extent of impairment on flare-ups, to include repetitive motion testing.  However, the Board observes that the Veteran is already in receipt of ratings of 10 percent for both knees based upon painful motion.  Thus, the Board's focus is whether the evidence reflects there is or would be additional functional impairment due to the complaints of pain to the extent necessary for a rating in excess of 10 percent for either or both knees.  

In this case, despite the Veteran's complaints of pain, the record does not reflect he has flexion limited to 30 degrees or less, nor extension limited to 15 degrees or more in either knee.  

For example, the August 2008 VA examination showed both knees had flexion to 130 degrees, with pain elicited from 110 to 130 degrees.  With 3 repetitions, there was no further limitation noted.  Extension was to zero degrees for both knees.  Further, the examiner opined that during acute flares, the Veteran would have flexion limited to 120 degrees secondary to pain.  The examiner also estimated there would be mild functional impairment during acute flares.

One-hundred and twenty degrees of flexion does not more nearly approximate or equate to 30 degrees or less, even considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, and painful movement under 38 C.F.R. §§ 4.40 and 4.45 and flare-ups and repetitive motion.  

The November 2009 VA examination found the left knee to have flexion limited to 100 degrees, with pain and stiffness from zero to 100 degrees.  He had extension of -10 to -2 degrees, with pain and stiffness starting at -10 degrees and ending at -2 degrees.  His right knee had flexion limited to 80 degrees, with pain from zero to 80 degrees.  He had extension of -8 to -2 degrees, with pain and stiffness starting at -2 degrees and ending at -8 degrees.  The examiner estimated that the Veteran would have mild to moderate physical impairment of the left knee during flare-ups, and moderate impairment of the right knee.  However, the examiner indicated there would be no change in range of motion.  Further, there was no additional loss of motion, lack of endurance, fatigability, and/or weakness with repetitive motion times three.

One hundred degrees of left knee flexion and 80 degrees of right knee flexion do not more nearly approximate or equate flexion to 30 degrees or less, even considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, and painful movement under 38 C.F.R. §§ 4.40 and 4.45 and flare-ups and repetitive motion.  

The September 2012 VA examination reflects the Veteran's right knee had flexion limited to 80 degrees, and his left knee to 85 degrees, with pain originating at end of motion for both knees.  Extension was zero degrees for both knees.  There was no change in range of motion for either knee after three repetitions. 

Eighty-five degrees of left knee flexion and 80 degrees of right knee flexion do not more nearly approximate or equate flexion to 30 degrees or less, even considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, and painful movement under 38 C.F.R. §§ 4.40 and 4.45 and flare-ups and repetitive motion.

A thorough review of the other evidence of record does not show the Veteran has limitation of motion of either knee to the extent necessary for a rating in excess of 10 percent under either Diagnostic Code 5260 and/or 5261.  While the Veteran is competent to described pain, the pain did not raise to the level of the criteria for the next higher ratings for limitation of flexion or extension.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  

The Board further acknowledges that, in VAOPGCPREC 9-2004, VA's Office of General Counsel held in that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  However, no such separate ratings are warranted in this case.  Among other things, as detailed above, the Veteran has not had limitation of flexion or extension of either knee to the extent necessary for even a 10 percent rating under Diagnostic Code 5260.

The Board notes that it has also considered the potential applicability of other Diagnostic Codes in evaluating the service-connected bilateral knee osteoarthritis.  

For example, in VAOPGCPREC 23-97, VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich, supra.  Where additionally disability is shown, a veteran rated under 5257 can also be compensated under 5003 and vice versa.

Diagnostic code 5257 provides knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, 20 percent evaluation for moderate impairment of the knee and a 30 percent rating if it is severe. 38 C.F.R. § 4.71a, DC 5257 (2013).

In this case, separate ratings of 10 percent for right and left knee instability have already been established via a June 2012 rating decision.  These ratings were made effective April 9, 2009.  A November 2012 rating decision confirmed and continued these ratings.  

Prior to April 9, 2009, the evidence does not support compensable ratings for instability in either knee.  At the August 2008 VA examination, the Veteran reported that his right knee gives way laterally when walking or standing; his left knee reportedly gives way with walking or when ascending stairs.  On objective examination, both knees were stable.  Anterior and posterior drawer, Lachman's, varus/valgus stress were all negative.  McMurray's test was also negative.  

The VA outpatient treatment records do not reflect objective findings of instability or subluxation in either knee.  In other words, the record is negative for any clinical findings of subluxation or lateral instability prior to April 9, 2009.

The Board further finds that after April 9, 2009, a rating in excess of 10 percent is not warranted, as neither moderate nor severe instability or subluxation is shown.

At his examination in November 2009, the Veteran reported that instability had worsened.  He also reported that he had been issued a knee brace for use.  He denied use of other devices, such as a walker or crutches.  Objectively, there was no antalgic gait noted.  There was evidence of mild instability noted with respect to both knees with manipulation and repetitive motion, but Lachman's and McMurray's tests were negative.  At the August 2012 VA examination, both knees were found to be stable on objective evaluation.

The Board thus finds that a rating in excess of 10 percent is not warranted for any period since April 9, 2009, as neither moderate nor severe instability or subluxation is shown based on the examination reports discussed above.  Thus, the evidence shows no more than mild instability of the knee since April 9, 2009.  Higher ratings are not warranted as moderate instability/subluxation is not shown for any period of time covered by this appeal

The Board further notes that the required manifestations for evaluation under Diagnostic Codes 5256 (knee, ankylosis), 5259 (symptomatic removal of semilunar cartilage), 5262 (tibia and fibula, impairment of), and 5263 (genu recurvatum) are not applicable, as the presence of ankylosis, removal of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum have not been demonstrated for either knee.  

The Board acknowledges that there is evidence, including November 2008 and November 2009 private MRI studies, which indicate torn medial meniscus of both knees.  Under Diagnostic Code 5258, when there is cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, a 20 percent is assignable.  38 C.F.R. § 4.71a.  

However, the June 2007 Board decision which established service connection for osteoarthritis of the knees noted a torn meniscus of the right knee, at that time, and concluded it was not part of the service-connected disability.  The Board also found there was no evidence of torn meniscus of the left knee at that time.  While there currently is evidence of a torn meniscus of the left knee per the November 2009 MRI study, there is no evidence of frequent episodes of effusion, in addition to the locking and pain that has been noted.  Thus, a higher rating under DC 5258 is not warranted.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 10 percent for service-connected osteoarthritis of either knee.  In making this determination, the Board took into consideration both the Veteran's complaints of pain, as well as the potential applicability of "staged" ratings in light of Hart, supra.  However, a thorough review of the record does not demonstrate any distinctive period(s) where either knee met or nearly approximated the criteria for a rating in excess of 10 percent even when taking into account the Veteran's complaints of pain.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the symptoms and severity of the Veteran's service-connected bilateral knee osteoarthritis.  As discussed above, both knees are manifested by pain and functional impairment.  Pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board was required to consider pain in evaluating these disabilities under the regular schedular criteria.  Moreover, Diagnostic Code 5003 mandated at least a compensable rating of 10 percent for the complaints of painful motion, and the Board evaluated the specific limitation of motions in this case pursuant to Diagnostic Codes 5260 and 5261.  Therefore, these manifestations were contemplated by the rating criteria.  The record does not otherwise indicate an exceptional or unusual disability picture for the bilateral knee osteoarthritis.  Consequently, the Board concludes that the rating criteria are therefore adequate to evaluate the Veteran's service-connected bilateral knee osteoarthritis and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, however, the Veteran is already in receipt of a TDIU.  Therefore, no further discussion of his entitlement to such a benefit is warranted in this case.


ORDER

Entitlement to a rating in excess of 10 percent for osteoarthritis of the right knee is denied.

Entitlement to a rating in excess of 10 percent for osteoarthritis of the left knee is denied.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


